Judgment, Supreme Court, New York County (David Stadtmauer, J.), rendered January 17, 1990, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of imprisonment of 4 to 12 years, unanimously affirmed.
" 'The range and extent of the cross-examination is within *23the discretion of the Trial Judge, provided only that it relates to relevant matters or to matters affecting credibility’ ” (People v Tice, 131 NY 651, 657; see also, People v Betts, 70 NY2d 289, 293) and this discretion should not be second guessed in absence of " 'plain abuse and injustice’ ” (People v Sorge, 301 NY 198, 202). We find that the limited cross-examination of defendant by the prosecutor relating to whether defendant had blood on his hands was relevant. Concur—Sullivan, J. P., Milonas, Rosenberger, Wallach and Ross, JJ.